J. S25032/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.Q.L.,            :     IN THE SUPERIOR COURT OF
A MINOR                                :           PENNSYLVANIA
                                       :
APPEAL OF: M.L., MOTHER                :          No. 3238 EDA 2016


               Appeal from the Decree, September 14, 2016,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000533-2016,
                         CP-51-DP-0000744-2014


IN THE INTEREST OF: A.L.,              :     IN THE SUPERIOR COURT OF
A MINOR                                :           PENNSYLVANIA
                                       :
APPEAL OF: M.L., MOTHER                :          No. 3240 EDA 2016


               Appeal from the Decree, September 14, 2016,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000532-2016,
                         CP-51-DP-0000746-2014


BEFORE: BENDER, P.J.E., RANSOM, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED MAY 26, 2017

     M.L. (“Mother”) appeals from the decrees entered September 14,

2016, in the Court of Common Pleas of Philadelphia County, granting the

petition of the Philadelphia County Department of Human Services (“DHS”)

and involuntarily terminating her parental rights to her minor, dependent

children, S.Q.L., a male born in August of 2009, and A.L., a female born in

October of 2007 (collectively, the “Children”), pursuant to the Adoption Act,
J. S25032/17


23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1   2
                                                          Mother further appeals

the   orders     entered   September   14,   2016,   changing    the   Children’s

permanency goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A.

§ 6351. After review, we affirm.

      The trial court summarized the relevant procedural and factual history

as follows:

               The family in this case has been known to DHS since
               2010.[3] Between 2010 and 2014, DHS received
               four General Protective Services (“GPS”) reports
               alleging problems in the home.[4] All four reports
               were substantiated, and DHS offered services. On
               February 6, 2014, DHS received another GPS report
               that the utilities in Mother’s home were turned off.
               DHS visited the home and found it was filled with
               trash, smelled of marijuana and had no heat.[5] The
               Children were truant. By family arrangement, DHS
               implemented a Safety Plan and the Children moved
               into the home of their maternal cousin.          On
               March 25, 2014, Mother met with DHS and the

1
  By separate decrees entered June 27, 2016, the trial court involuntarily
terminated the parental rights of the Children’s fathers and/or putative
fathers, also pursuant to Section 2511(a)(1), (2), (5), (8), and (b). Neither
of the Children’s fathers and/or putative fathers has appealed, nor are they
parties to this appeal.
2
  Mother’s three older children, who are not the subject of this matter, were
also adjudicated dependent and remained committed and in placement.
3
  Upon review of the certified record, DHS’s involvement goes back even
further, to May of 2008. (See DHS Exhibit 1.)
4
 DHS received reports on September 7, 2010, May 28, 2011, February 6,
2014, and February 9, 2014, with respect to conditions of the home and
neglect of the Children. (See DHS Exhibits 2, 3, 4, and 5.)
5
  DHS received a similar report as to the conditions of the home, among
other things, on February 9, 2014. (See DHS Exhibit 5.)


                                       -2-
J. S25032/17


            Community Umbrella Agency (“CUA”) and stated she
            intended to take the Children back into her care.
            DHS obtained an Order of Protective Custody
            (“OPC”) and formally placed the Children with the
            cousin. The following day the cousin stated she
            could not care for the Children, so DHS placed them
            in other foster homes. Following an adjudicatory
            hearing on April 9, 2014, the court adjudicated the
            Children dependent and fully committed them to
            DHS custody. CUA then developed a Single Case
            Plan (“SCP”) with objectives for Mother. Between
            2014 and 2016, Mother failed to complete her
            objectives. . . .

Trial court opinion, 12/1/16 at 1-2 (citations to record omitted).

      The trial court held regular permanency review hearings in this matter.

Throughout these     reviews, the trial court maintained the Children’s

commitment and placement and permanency goal.

      On June 10, 2016, DHS filed petitions to involuntarily terminate

parental rights and for a goal change. Thereafter, the trial court conducted

combined termination and goal change hearings on June 27, 2016 and

September 14, 2016.6       In support of its petitions, DHS presented the

testimony of CUA caseworker, Lloyd Guyton.         Further, DHS offered DHS

Exhibits 1 through 17, which were admitted into evidence on June 27, 2016.

(Notes of testimony, 6/27/16 at 86.)     Counsel stipulated to their content,


6
   Mother agreed to sign voluntary relinquishments of her parental rights to
the Children at the June 27 hearing.           Mother signed the necessary
paperwork subsequent to the submission of evidence and testimony being
taken on the termination/goal change petitions. The matter was, however,
listed for September 14, 2016, for the court to issue its decision on the
termination/goal change petitions should Mother revoke the voluntary
relinquishments, which she in fact did, in the requisite 30 days.


                                     -3-
J. S25032/17


but not their veracity. (Id. at 20-21, 37.) Mother additionally testified on

her own behalf.   Children’s fathers were not present.     However, putative

father for both Children, S.P.B., Jr., a/k/a S.B., a/k/a S.B., who is

incarcerated and was represented by counsel, was contacted via telephone

and chose not to participate.7

      By decree entered September 14, 2016, the trial court involuntarily

terminated Mother’s parental rights to the Children.8 On October 10, 2016,

Mother, through appointed counsel, filed a timely notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issues for our review:

            1.    Whether the trial court abused its discretion by
                  granting [DHS]’s Petition to Change the Goal
                  to Adoption?

            2.    Whether the trial court abused its discretion by
                  finding that DHS proved by clear and
                  convincing evidence that [M]other failed to
                  rehabilitate herself pursuant to 23 Pa.C.S.A.
                  Section 2511[(a)(1), (2), (5), and (8)]?

            3.    Whether the trial court abused its discretion by
                  finding that DHS proved by clear and
                  convincing evidence that it would not harm
                  A.L. and/or S.Q.L. to be severed from their
                  mother and that it was in the best interests of

7
  A.L.’s father, D.F., was represented by counsel. S.Q.L.’s father, A.P., was
not represented by counsel as an address was never obtained. (Notes of
testimony, 6/27/16 at 19-20.)
8
  The trial court announced its decision, memorialized by subsequent
decrees and orders, on the record on September 14, 2016.


                                    -4-
J. S25032/17


                  the children to be adopted         pursuant   to
                  23 Pa.C.S.A. Section 2511(b)?

            4.    Whether the trial court abused its discretion in
                  failing to consider that [M]other completed all
                  her family service plan goals in 2015, and that
                  after the additional goal of “mental health” was
                  added in 2015, [M]other had made substantial
                  progress with this goal despite the fact that
                  DHS made no referral and provided no
                  assistance to her.

Mother’s brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f


                                     -5-
J. S25032/17


competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a).     Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998).


                                      -6-
J. S25032/17


      With regard to Mother’s second, third, and fourth issues, which we

address first, Mother essentially challenges the sufficiency of the evidence in

terminating her parental rights. (Mother’s brief at 13-18.) In this case, the

trial court terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (8), as well as (b). We have long held that, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).    In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Here, we analyze the court’s decision to terminate under

Sections 2511(a)(2) and (b), which provide as follows:

             (a)   General rule.--The rights of a parent in
                   regard to a child may be terminated after a
                   petition filed on any of the following grounds:

                   ....

                   (2)    The    repeated   and   continued
                          incapacity,  abuse,   neglect  or
                          refusal of the parent has caused
                          the child to be without essential
                          parental    care,    control   or
                          subsistence necessary for his
                          physical or mental well-being and
                          the conditions and causes of the
                          incapacity,  abuse,   neglect  or
                          refusal cannot or will not be
                          remedied by the parent.

                   ....

             (b)   Other     considerations.--The    court    in
                   terminating the rights of a parent shall give
                   primary consideration to the developmental,
                   physical and emotional needs and welfare of


                                     -7-
J. S25032/17


                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).




                                      -8-
J. S25032/17


      Instantly, in finding sufficient evidence supporting termination of

Mother’s parental rights pursuant to Section 2511(a)(2), the court stated as

follows:

           The Children have been in care since April 9, 2014.
           Mother’s original objectives were to visit the
           Children, obtain housing and a job, complete
           parenting classes and a PCE [(“parenting capacity
           evaluation”)]. Mother obtained appropriate housing.
           Mother has never provided documentation of her
           income. While Mother completed parenting classes,
           she was completely unable to demonstrate that she
           learned anything from them. Even after the classes,
           she did not have the capacity to provide the Children
           with a safe and permanent home. During the PCE,
           Mother minimized and denied the issues that brought
           the Children into care.       The PCE recommended
           Mother engage in therapy, and this became an
           objective in her SCP and in court orders.         CUA
           referred Mother for mental health therapy in October
           2015. Mother has never attended therapy. Mother
           testified that therapy was never one of her
           objectives, though it had been discussed at SCP
           meetings and court hearings where Mother was
           present. Mother testified that she attended family
           therapy with the Children, but was actually referring
           to another child who is not the subject of this case.
           At the beginning of the case, Mother consistently
           attended visits, and was given unsupervised visits.
           She began coaching the Children to withhold
           information from the foster parents, and her visits
           were changed to supervised.        The Children had
           originally been placed with relatives, but had been
           removed and placed with unrelated foster parents at
           Mother’s request. Mother testified falsely about her
           request, originally testifying that the relatives had
           failed FBI clearances.       When asked about this
           contradictory testimony, Mother admitted that her
           original testimony had been untrue. The Children
           need permanency, which Mother cannot provide.
           Mother has demonstrated that she is unwilling to
           remedy the causes of her incapacity to parent in


                                   -9-
J. S25032/17


               order to provide the Children with essential parental
               care, control, or subsistence necessary for their
               physical and mental well-being. Termination under
               this section was also proper.

Trial court opinion, 12/1/16 at 6-7.

       Mother, however, argues that the record “does not support the finding

that she failed to take affirmative action to rectify the circumstances that led

to the removal of the children.” (Mother’s brief at 16.) Mother argues the

evidence was insufficient to meet the clear and convincing standard. (Id. at

16-17.)    Specifically, she indicates the only evidence offered was the

testimony of the caseworker as to a lack of documentation regarding

individual therapy, income or results of a medication evaluation.          (Id. at

16.)   Mother further challenges the court’s evidentiary rulings during her

cross-examination of the caseworker, which she contends prevented her

“from eliciting any further information that the witness should have gleaned

from his review of the case documents. (Id. at 17.) We disagree.

       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).           CUA caseworker Lloyd Guyton

testified that Mother’s objectives were “to sustain housing, to maintain a

source of income, to attend therapy and to attend parenting classes.”

(Notes of testimony, 6/27/16 at 43.) Mr. Guyton also verified a parenting

capacity evaluation. (Id. at 43.) Critically, he indicated that Mother failed

to   provide    documentation    as   to   mental   health   treatment,   although

acknowledging that she stated she had completed therapy, or a psychiatric


                                       - 10 -
J. S25032/17


evaluation, as recommended by the parenting capacity evaluation, 9 as well

as to income.       (Id. at 43-44.)   Further, as confirmed by Mr. Guyton, a

parenting capacity evaluation conducted by William Russell, Ph.D., and

Sheetal A. Duggal, Psy.D., dated December 2, 2014, opined that Mother

lacked the “capacity to provide safety and permanency” for the Children.

(Id. at 49.       See also DHS Exhibit 14 at 10.)      Notably, the evaluators

highlighted Mother’s potential inability to provide for the Children financially,

noting, “[Mother] presented no secure plan of how she intends to financially

support her children with a limited income.”       (DHS Exhibit 14 at 9.)     In

addition, the evaluators recognized Mother’s lack of insight as to issues for

which the Children were brought into care and her inability to accept

responsibility.

              Additional barriers include [Mother’s] continued
              denial and minimization of events that led to her
              children’s removal (including keeping them in unsafe
              housing, failure to meet their medical and dental
              needs, and concerns regarding substance use) and
              she continues to project blame and responsibility
              onto others for DHS involvement. [Mother] was
              unable to make any connection between her
              behavior and parenting and the fact that all of the
              children have emotional/behavioral problems.



9
  Mr. Guyton testified that Mother was referred for therapy in October of
2015. (Notes of testimony, 6/27/16 at 50.) Mother denied the inclusion of
any additional objectives and disputed any meetings as to her objectives
following completion of the parenting capacity evaluation. (Id. at 76, 82.)
However, Mother testified to her presence in court on numerous occasions
since that time where there was testimony presented regarding her
objectives. (Id. at 84.)


                                      - 11 -
J. S25032/17


Id.   See also notes of testimony, 6/27/16 at 49.        The evaluators also

recognized concerns as to the Children’s putative father, who is a registered

sex offender, which Mother minimized.        (Id. at 5, 7, 9.)    Similarly, the

evaluators further observed that, despite completion of parenting classes,

Mother, who admitted to the prior use of corporal punishment, “was unable

to identify methods of appropriate discipline.” (Id. at 9. See also notes of

testimony, 6/27/16 at 49.)    Therefore, as suggested above, among other

things, the evaluators recommended Mother participate in individual therapy

“with the focus to include identifying the role she played in her children’s

removal and for DHS’s ongoing involvement with her family, [sic] monitoring

possible substance use.” (Id. at 10.)

      Further, we note, the decision of whether to admit or exclude evidence

is committed to the sound discretion of the trial court.         Buchhalter v.

Buchhalter, 959 A.2d 1260, 1263 (Pa.Super. 2008) (citations omitted).

See also Schuenemann v. Dreemz, LLC, 34 A.3d 94, 100-101 (Pa.Super.

2011); Jacobs v. Chatwani, 922 A.2d 950 (Pa.Super. 2007).            This court

may only reverse upon a finding of a clear abuse of discretion.      Id. After

review of the record, we do not discern any abuse of discretion with respect

to the trial court’s evidentiary rulings. Hence, the record substantiates the

conclusion that Mother’s repeated and continued incapacity, abuse, neglect,

or refusal has caused the Children to be without essential parental control or

subsistence necessary for their physical and mental well-being. See In re



                                    - 12 -
J. S25032/17


Adoption of M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not

remedy this situation.      See id.    As the trial court’s factual findings are

supported by the record, and the court’s legal conclusions are not the result

of an error of law or an abuse of discretion, we affirm the trial court’s

decrees with regard to Section 2511(a)(2). In re T.S.M., 71 A.3d 251, 267

(Pa. 2013).

      We      next   determine    whether       termination   was   proper   under

Section 2511(b).       With regard to Section 2511(b), we have stated as

follows:

              Section 2511(b) focuses on whether termination of
              parental rights would best serve the developmental,
              physical, and emotional needs and welfare of the
              child. As this Court has explained, Section 2511(b)
              does not explicitly require a bonding analysis and the
              term ‘bond’ is not defined in the Adoption Act. Case
              law, however, provides that analysis of the emotional
              bond, if any, between parent and child is a factor to
              be considered as part of our analysis.        While a
              parent’s emotional bond with his or her child is a
              major aspect of the subsection 2511(b) best-interest
              analysis, it is nonetheless only one of many factors
              to be considered by the court when determining
              what is in the best interest of the child.

                     [I]n addition to a bond examination, the
                     trial court can equally emphasize the
                     safety needs of the child, and should also
                     consider the intangibles, such as the
                     love, comfort, security, and stability the
                     child might have with the foster parent.
                     Additionally, this Court stated that the
                     trial   court    should    consider    the
                     importance of continuity of relationships
                     and whether any existing parent-child



                                       - 13 -
J. S25032/17


                  bond can be severed without detrimental
                  effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      In determining that termination of Mother’s parental rights favored

Children’s needs and welfare, the court concluded:

            Mother has consistently visited with the Children
            over the life of this case, but has not maintained a
            bond with them.       She does not have a healthy
            maternal relationship with [A.L.]        Mother has
            coached the Children improperly, whereby visits
            were changed to supervised. Mother appeared to
            confuse these Children with her other Children.
            Mother planned to have the Children adopted by a
            sex offender who is currently in prison. Mother
            interfered with the Children’s placement and
            permanency to prevent them from being placed with
            relatives, in contravention of the purpose of the
            Juvenile Act. It is in the Children’s best interest to
            terminate Mother’s rights, as they will not suffer
            irreparable harm. Mother does not have a healthy
            parental relationship with [A.L.]         [S.Q.L.] is
            hospitalized at the time of trial. CUA is exploring
            potential family resources. Although Mother visits
            with [S.Q.L.], the trial court did not hear any
            evidence of a bond between Mother and [S.Q.L.]
            Consequently, the trial court properly inferred that
            no parental bond exists with Mother. The court did
            not abuse its discretion when it found that it was
            clearly and convincingly established that there was
            no parental bond, and that termination of Mother’s
            parental rights would not destroy an existing
            beneficial relationship.

Trial court opinion, 12/1/16 at 10-11 (citations to record omitted).




                                    - 14 -
J. S25032/17


        Despite acknowledging Section 2511(b) in her brief, Mother fails to

offer any discussion and/or analysis as to this subsection. Mother, therefore,

waived any claim relating to Section 2511(b).              See In re W.H., 25 A.3d
330, 339 n.3 (Pa.Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011),

quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).                  See also In re

Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa.Super. 2013), appeal

denied, 76 A.3d 540 (Pa. 2013) (declining to address Section 2511(b)

where not challenged on appeal).

        Nevertheless, in light of the requisite bifurcated analysis, we observe

that, had Mother preserved this issue, we would have found it lacked merit.

There    was   sufficient    evidence   to   allow   the    trial   court   to   make   a

determination of the Children’s needs and welfare, and as to the existence of

a bond between Mother and Children that, if severed, would not have a

detrimental impact on them.         Mother’s visitation with the Children, while

unsupervised for a time, was modified to supervised.10 (Notes of testimony,

6/27/16 at 73-75.)          Further, Mr. Guyton testified as to the unhealthy

relationship between Mother and A.L. and no irreparable harm to either child


10
   Although disputing the truth, Mother acknowledged being advised that the
change in visitation was due to coaching the Children not to disclose certain
information to their foster parents. (Notes of testimony, 6/27/16 at 82-83.)


                                        - 15 -
J. S25032/17


if Mother’s parental rights were terminated. (Id. at 44.) Of significance, we

also again recognize the parenting capacity evaluation, which concluded

Mother’s inability to provide safety and permanency for the Children, noting

her lack of insight and acceptance of responsibility as to issues for which the

Children were brought into care. (Id. at 49; DHS Exhibit 14 at 10.) As this

court has stated, “a child’s life cannot be held in abeyance while a parent

attempts     to     attain   the   maturity   necessary   to   assume   parenting

responsibilities.     The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.” R.J.S., 901 A.2d at 513.

      Accordingly, based upon our review of the record, we find no abuse of

discretion in the trial court’s decision to terminate Mother’s parental rights

under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Lastly, we turn to Mother’s first issue, the question of whether the trial

court appropriately changed the permanency goal to adoption. In so doing,

our standard of review is the same abuse of discretion standard as noted

above.     See In the Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015),

citing In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010), for the proposition that

the abuse of discretion standard applies in a dependency matter.         Further,

following an examination and findings of factors provided in 42 Pa.C.S.A.

§ 6351(f) and (f.1), regarding matters to be determined at the permanency

hearing, the trial court must also find that a goal change is in Children’s best



                                        - 16 -
J. S25032/17


interests.   See 42 Pa.C.S.A. § 6351(g); In re R.J.T., 9 A.3d 1179 (Pa.

2010).

      The primary purpose of the disposition of a dependent child is to

examine what is in the best interest of the child. 42 Pa.C.S.A. § 6351(a);

In the Interest of Z.W., et al., 710 A.2d 1176, 1178 (Pa.Super. 1998).

See also In re Tameka M., 580 A.2d 750, 753 (Pa. 1990) (stating, “In

ordering a disposition under Section 6351 of the Juvenile Act, the court acts

not in the role of adjudicator reviewing the action of an administrative

agency, . . . rather the court acts pursuant to a separate discretionary role

with the purpose of meeting the child’s best interests.”), quoting In re

Lowry, 484 A.2d 383, 386 (Pa. 1984).

      In the case at bar, Mother posits that the trial court should not have

changed Children’s permanency goal to adoption, as the court failed to

consider the “totality of the circumstances” pursuant to Section 6351(f).

(Mother’s brief at 9-10.)   Again, Mother challenges the court’s evidentiary

rulings as to the testimony of the caseworker.       (Id. at 10-12.)   Mother

argues, “It is this pattern of biased [sic] against Mother that accentuates the

[c]ourt’s unwillingness to comply with the ‘totality of the circumstances’

outlined in 6351(f) and which is proof that the court abused its discretion in

terminating [M]other[’s] parental rights.”     (Id. at 12.)    Mother further

asserts that she accomplished all goals for which she received referrals in

2015, and the remaining obstacle of therapy “was in progress and could



                                    - 17 -
J. S25032/17


have rectified Mother’s parenting deficits within a reasonable time.” (Id. at

12-13.)

     However, supporting the goal change to adoption, the court reasoned:

           Mother expressed an interest in signing voluntary
           relinquishments of her parental rights to the
           Children, but only if her conditions for placement
           were met.        Mother has interfered with the
           permanency of the Children before, asking that they
           be removed from relatives and have less contact
           with family. This conduct was clearly against the
           purposes of the Juvenile Act. Mother then lied in
           court, testifying that she had never asked for the
           Children to be removed. Mother intended to have
           the Children adopted by a sex offender. Mother
           improperly coached the Children and her visits had
           to be changed to supervised.         Mother has not
           provided proof of her employment or income.
           Mother has not engaged in mental health treatment,
           despite it being an objective routinely discussed at
           SCP meetings and court hearings. Mother completed
           parenting classes but did not learn anything at all.
           Mother denied that there had ever been any issues in
           her house, and that her Children’s teeth had rotted
           because they ate too much candy. Mother did not
           present the capacity to provide the Children with a
           safe and permanent home. Mother confused these
           Children with another one of her children. Mother
           does not have a healthy parental relationship with
           the Children. Adoption is in the best interest of the
           Children. Because of these facts, and the stipulated
           facts in the termination petition, it was clearly and
           convincingly established by credible testimony of
           DHS’s witness that the court’s change of permanency
           goal from reunification to adoption was proper.

Trial court opinion, 12/1/16 at 11-12 (citations to record omitted).    With

this, we agree.




                                   - 18 -
J. S25032/17


      Upon review of the record, Mother’s claim lacks merit.        The record

reveals that a change of the permanency goal to adoption was in Children’s

best interests. Again, Mother failed to provide CUA with documentation as

to completion with respect to all of her objectives, notably therapy and

income.   (Notes of testimony, 6/27/16 at 43-44.)        Moreover, and more

importantly, a parenting capacity evaluation revealed Mother’s inability to

provide for the Children’s safety and permanency, noting her denial and

minimization of issues related to the Children’s placement in care, as well as

her financial instability and inability to name appropriate forms of discipline.

(DHS Exhibit 14 at 9-10.) In addition, Mother’s visitation with the Children

was changed to and remained supervised, and the caseworker testified as to

no irreparable harm to either child if Mother’s parental rights were

terminated.    (Notes of testimony, 6/27/16 at 44, 73-75.)      Further, as we

find no abuse of discretion as to the trial court’s evidentiary determinations,

we do not disturb them. Buchhalter v. Buchhalter, 959 A.2d 1260, 1263

(Pa.Super. 2008) (citations omitted). See also Schuenemann v. Dreemz,

LLC, 34 A.3d 94, 100-101 (Pa.Super. 2011); Jacobs v. Chatwani, 922
A.2d 950 (Pa.Super. 2007).       Therefore, the record supports that a goal

change was in the best interests of Children.     Accordingly, after review of

the record, we again discern no abuse of discretion, and conclude that the

trial court properly changed Children’s permanency goal to adoption.




                                     - 19 -
J. S25032/17


      Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights and change of the Children’s permanency goal, we

affirm the decrees and orders of the trial court.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2017




                                     - 20 -